ORDER
PER CURIAM
Carl A. Houser, Jr., (Movant) appeals the judgment of the motion court denying his Rule 24.035 motion for pos1>-conviction relief following an evidentiary hearing. Movant contends that his plea counsel was ineffective for failing to present mental competency evidence at his suppression hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).